

117 HR 4968 IH: Stop COVID Bonuses for Elected Officials Act
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4968IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. Moolenaar introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit certain elected officials from receiving premium pay as eligible workers through the Coronavirus State Fiscal Recovery Fund.1.Short titleThis Act may be cited as the Stop COVID Bonuses for Elected Officials Act.2.Workers eligible for Coronavirus State Fiscal Recovery Funds(a)Ineligibility of elected public officialsSection 602(g)(2) of the Social Security Act (42 U.S.C. 802(g)(2)) is amended by striking The term eligible workers means and all that follows and inserting the following:(A)In generalThe term eligible workers means those workers needed to maintain continuity of operations of essential critical infrastructure sectors and additional sectors as each Governor of a State or territory, or each Tribal government, may designate as critical to protect the health and well-being of the residents of their State, territory, or Tribal government.(B)ExceptionAn elected public official with authority to designate who is eligible to receive premium pay under this section shall not be an eligible worker, except that such an elected official who performs other work during the COVID–19 public health emergency that is unrelated to the elected official’s duties may be considered an eligible worker for such other work so long as individuals performing such work who are not elected public officials are designated as eligible workers..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to funds provided under a payment made under section 602 of the Social Security Act (42 U.S.C. 802) which are obligated or expended on or after the date of the enactment of this Act.